DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments, election, and remarks filed on 9/9/2022 have been received. Applicant’s election without traverse of Group I, claims 17, 18, 20-22, and 37-39, in the reply filed on 9/9/2022 is acknowledged. In the response filed on 9/9/2022, claims 17, 18, 20, and 22 were amended; and claims 37-39 were added. 
Claims 17, 18, 20-22, 32-35, and 37-39 are pending.
Claims 1-16, 19, 23-31, and 36 are canceled. 
Claims 32-35 are withdrawn from consideration. 
Claims 17, 18, 20-22, and 37-39 are rejected. 

Election/Restrictions
Claims 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leisure, US 2015/0328257 A1.
Regarding claim 17: Leisure discloses a pet food product (micronutrient supplements for food or animal feeds, para 0001) comprising a copper metal salt (para 0031). 
Regarding claims 18 and 20: Leisure discloses the copper metal salt is dicopper chloride trihydroxide (tribasic copper chloride (Cu.sub.2(OH).sub.3Cl), para 0031). 

Claims 17, 18, 20, 21, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klasing et al., WO 2012/118993 A1.
Regarding claim 17: Klasing discloses a pet food product (wild bird food, para 0007) comprising a copper basic metal salt (tribasic copper chloride, para 0019). 
Regarding claims 18 and 20: Klasing discloses dicopper chloride trihydroxide (tribasic copper chloride, para 0019).
Regarding claim 21: Klasing discloses the food (pellets) may comprise at least 1 ppm to 500 ppm (about 0.0001 %-0.05% TBCC (tribasic copper chloride), para 0022). Klasing discloses the food (pellets) may comprise 4 ppm (0.0004 wt. %), 5 ppm (0.0005 wt. %), 7 ppm (0.0007 wt. %), 8 ppm (0.0008 wt. %), or 9 ppm (0.0009 wt. %, para 0022). 
Regarding claim 39: Klasing discloses a dry food (“followed by drying”, para 0182). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 20-22, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yamka et al., US 2012/0289598 A1; in view of Leisure, US 2015/0328257 A1. 
Regarding claim 17: Yamka discloses a pet food product (nutritionally complete dietary compositions for a companion animal, para 0012) comprising one or more minerals and/or trace elements that include copper (para 0093). 
Yamka does not disclose a basic metal salt comprising at least one metal selected from the group consisting of copper, zinc, and manganese. 
Leisure discloses nutrients include elements usually in the form of minerals or metal salts; most notably the elements include copper (para 0002). Leisure discloses a food product (micronutrient supplements for food or animal feeds, para 0001) comprising a copper metal salt (para 0031). Leisure discloses the basic metal salts can be used to enhance the survivability, growth rate, health and/or reproductivity in humans and other animals (para 0063). Leisure discloses the basic metal salts are more readily absorbed and/or exhibit an increased bioavailability over minerals, inorganic metal salts or other nutrients containing the corresponding essential metals (para 0063).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a pet food product comprising copper, as taught in Yamka, wherein the copper is in the form of a copper basic metal salt, as taught in Leisure, to obtain a pet food product comprising a basic metal salt comprising copper. One of ordinary skill in the art at the time the invention was filed would have been motivated to use the basic metal salt comprising copper because it enhances the survivability, growth rate, health and/or reproductivity in humans and other animals; is more readily absorbed; and exhibits an increased bioavailability over minerals, inorganic metal salts or other nutrients containing the corresponding essential metals (para 0063).
Regarding claims 18 and 20: Leisure discloses dicopper chloride trihydroxide ((Cu2(OH)3Cl), tribasic copper chloride, para 0018). 
Regarding claim 21: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
In the present case, Yamka discloses a pet food product (nutritionally complete dietary compositions for a companion animal, para 0012) comprising copper (para 0093). Yamka discloses the minerals can be included in amounts required to avoid deficiency and maintain health (para 0095). Yamka discloses these amounts are readily available in the art (para 0095). Leisure discloses copper metal salt (para 0031). Yamka and Leisure do not expressly disclose the concentration of the basic metal salt. However, the concentration of the basic metal salt represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 22: Yamka discloses taurine (para 0107, 0111).
Regarding claim 37: Yamka discloses cat and dog food (para 0117, 0119). 
Regarding claim 38: Yamka discloses wet pet food (para 0120).
Regarding claim 39: Yamka discloses dry pet food (para 0120).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619